DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   No Information Disclosure Statement (IDS) has been filed as of 26 March 2018, the date of the Applicant’s most recent response.

Status of Claims
Claims 1-20 are a Continuation of Application # 13830238, now US Patent 10,380,591, issued 24 July 2019.  Claims 1-20 are presented for examination, of which Claims 1 and 11 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,158,776 B1 to Estes et al. (hereinafter referred to as Estes), in view of U.S. PG Publication No. US 20080167000 A1 from Wentker) et al. (hereinafter referred to as Wentker) and further in view of U.S. PG Publication No. US 20070124172 A1 from Moura et al. (hereinafter referred to as Moura).

As per Claim 1, Estes discloses;
A method of authenticating a request by initiating biometric based verification comprising:

	at least one processor operatively coupled to computer memory, the at least one processor executing:

collect biometric data from a user having a device configured with a mobile application that utilizes biometric based verification; (see at least Estes, Fig. 2B, Item 212, “request for access” and Col. 12, Lines 27-39).



(Office Note:  The additional citations from Estes above with regard to the claimed “triggering” on the mobile device is construed as substantially similar to the referenced “prompting” of the user from the mobile device.)

	However, Estes does not specifically disclose the aspects of initiating contact based upon an alert received through an application on a mobile device.  In the same field of endeavor, with regard to employing alerts for mobile device payment processing, Wentker teaches;

perform a biometric based verification of the user as a function of the biometric data collected to produce a result; (see at least Wentker, Fig. 1, Item 100, Fig. 4, Items 410 and 460, Fig. 6, Item 680, ¶¶ [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Estes, Sontag and Smith to 

Further, in the same field of endeavor, with regard to biometrically authenticating the healthcare professional's identity through the device, (e.g., by a signature, a voice print, etc., Moura teaches;

enable the mobile application to utilize the result of the biometric based verification (see at least Moura, ¶¶ [0031]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Estes and Wentker to incorporate the teachings of Moura which provides the biometric authentication features on a mobile device; (see at least Moura, SUMMARY, ¶ [0015]; "The healthcare professional can browse through this information and prescribe drugs for patients through the device by biometrically authenticating the healthcare professional's identity through the device, (e.g., by a signature, a voice print, etc).”). 

NOTE:  Claim 11 is substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Estes discloses;

computing multiple instances of the user uttering a phrase to create a unique biometric print of the user; (see at least Fig. 4C, Item 434 “call to the bile device”, Col. 9, Lines 60-66 and Col. 10, Lines 27-30).
		
	registering the unique biometric print, such that the unique biometric print
comprises at least a portion of the collected biometric data; (see at least Fig. 4C, Item 434 “call to the bile device”, Col. 9, Lines 60-66 and Col. 10, Lines 27-30).

using at least a portion of the registered biometric print to perform the biometric based verification of the user; (see at least Fig. 4C, Item 434 “call to the bile device”, Col. 9, Lines 60-66 and Col. 10, Lines 27-30).

NOTE:  Claim 12 is substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Estes discloses;

confirming that the phrase has a biometric pattern that enables identification of the use for the biometric based verification; (see at least Col. 9, Lines 4-7, Col. 13, Lines 3-4, Col. 14, Lines 46-50, Col. 15, Lines 32-33).

NOTE:  Claim 13 is substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Estes discloses;

verifying a length of the phrase to confirm that the length of the phase is long enough to enable validation of the user; (see at least Col. 9, Lines 4-7, Col. 13, Lines 3-4, Col. 14, Lines 46-50, Col. 15, Lines 32-33, Col. 16, Lines 59-61, Col. 17, Lines 10-11 and Lines 53-54, and Col. 18, Lines 4-5).

NOTE:  Claim 14 is substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Estes discloses;

determining that the length of the phrase is insufficient to enable validation of the user; (see at least Fig. 4B, Item 416, “prompt the user to repeat random messages”, Fig. 4C, Item 436, Fig. 4D, Item 454, Col. 13, Lines 2-3 and Lines 10-13 and Col. 15, Lines 24-29).

NOTE:  Claim 15 is substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Estes discloses;

wherein re-collecting biometric data from the user further includes requiring the user to utter multiple instances of a preset phrase; (see at least Fig. 3A, Item 390, “user associated with voiceprint also associated with device ID”, Col. 8, Lines 60-62, Col. 9, Lines 7-9 and Lines 56-57, Col.13, Lines 66-67 and Col. 17, Lines 36-40).

NOTE:  Claim 16 is substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 7, Estes discloses;

wherein identifying the user further includes implementing at least one of: (i) text independent voice biometric verification, (ii) text dependent biometric verification, (iii) or text independent other biometric verification; (see at least Fig. 3A, Item 390, “registered user associated with voiceprint and device ID”, Fig. 3B, Item 324, “receive confirmation of registration”, Fig. 4A, Item 410, Fig. 4B, Item 426 and Col. 14, Lines 46-50).	


NOTE:  Claim 17 is substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

As per Claim 8, Estes discloses;

wherein the text dependent biometric verification uses registrations of multiple iterations of the user repeating a phrase multiple times, the registrations of multiple interactions comprising at least a portion of the collected biometric data; (see at least Fig. 3A, Item 390, “registered user associated with voiceprint and device ID”, Fig. 3B, Item 324, “receive confirmation of registration”, Fig. 4A, Item 410, Fig. 4B, Item 426 and Col. 14, Lines 46-50).	

NOTE:  Claim 18 is substantially similar to Claim 8 and as such, these claim limitations are treated in the same manner with regard to the Claim 8 prior art rejection.

As per Claim 9, Estes discloses;

wherein identifying the user further includes automatically computationally shifting from the text dependent biometric verification to a text independent biometric verification to facilitate real-time biometric based verification; (see at least Fig. 3A, Item 390, “registered user associated with voiceprint and device ID”, Fig. 3B, Item 324, “receive confirmation of registration”, Fig. 4A, Item 410, Fig. 4B, Item 426 and Col. 14, Lines 46-50).	

NOTE:  Claim 19 is substantially similar to Claim 9 and as such, these claim limitations are treated in the same manner with regard to the Claim 9 prior art rejection.

As per Claim 10, Estes discloses;
 
wherein re-collecting biometric data from the user is responsive to determining that the biometric based verification of the user is not voice dependent; (see at least Fig. 3A, Item 390, “registered user associated with voiceprint and device ID”, Fig. 3B, Item 324, “receive confirmation of registration”, Fig. 4A, Item 410, Fig. 4B, Item 426 and Col. 14, Lines 46-50).	

NOTE:  Claim 20 is substantially similar to Claim 10 and as such, these claim limitations are treated in the same manner with regard to the Claim 10 prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3691 

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691